     Case 1:18-cv-04776-LMM Document 85 Filed 04/16/19 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

RHONDA J. MARTIN, et al.,                   *
                                            *
             Plaintiffs,                    *
                                            * CA No. 1:18cv4776-LLM
v.                                          *
                                            *
BRAD RAFFENSPERGER, in his                  *
official capacity as Secretary of State for *
the State of Georgia, et al.,               *
                                            *
             Defendants.                    *

                 JOINT STIPULATION OF DISMISSAL

      COME NOW the Parties in the above referenced litigation and hereby

stipulate that the above-styled action be dismissed with prejudice, pursuant

to FED. R. CIV. P. 41(a)(1)(A).

      Plaintiffs filed this lawsuit on October 15, 2018, challenging the

constitutionality of certain Georgia statutes relating to absentee ballots,

including O.C.G.A. §§ 21-2-381, 21-2-384, and 21-2-386, and the

implementation of those statutes by the Gwinnett County Board of Elections.

      On April 2, 2019, HB 316 (Act 24) was signed into law. This

legislation revises, among other things, the state’s absentee ballot laws.

Secs. 27, 30, 31, and 32 of HB 316 are relevant to the issues underlying the

claims in this case. Sec. 27 of HB 316 provides that:

                                       1
     Case 1:18-cv-04776-LMM Document 85 Filed 04/16/19 Page 2 of 4




      an absentee ballot application shall not be rejected due to an
      apparent mismatch between the signature of the elector on the
      application and the signature of the elector on file with the
      board of registrars.

Exhibit 1 p. 20 (amending O.C.G.A. § 21-2-381(b)(3)). The new legislation

also provides that where election officials determine the signatures do not

match on an absentee ballot application, a provisional ballot is to be issued

and if the elector casts that provisional ballot, the elector is provided an

opportunity to cure the signature discrepancy through the period for

verifying provisional ballots in O.C.G.A. § 21-2-419. Id.

      Sec. 30 of HB 316 amends O.C.G.A. § 21-2-384 to eliminate the

requirement that an absentee voter provide his or her county, date or year of

birth, and address on the oath of elector, which is located on the absentee

ballot envelope. Exhibit 1 p. 23.

      Sec. 32 of HB 316 amends O.C.G.A. § 21-2-386 to provide that

electors whose absentee ballots are returned without a signature, or with a

signature that fails to match a signature on record, have until the end of the

provisional ballot period to cure the signature. Exhibit 1 p. 27. Electors can

cure the signature discrepancy with an affidavit and a copy of one form of

identification set out in O.C.G.A. § 21-2-417(c). Id.

      The parties agree that the changes to O.C.G.A. §§ 21-2-381, 21-2-384,

and 21-2-386 in HB 316 make further litigation unnecessary.
                                        2
     Case 1:18-cv-04776-LMM Document 85 Filed 04/16/19 Page 3 of 4




       Upon entry of the Court order dismissing this case, Plaintiffs intend to

file a motion for reasonable attorneys’ fees and costs from Defendant

pursuant to Northern District of Georgia Civil Local Rule 54 and other

applicable legal authorities. Defendants do not concede that Plaintiffs are

entitled to fees in this action.

Respectfully submitted,

 By: /s/ Bruce P. Brown                      By: /s/ Cristina M. Correia
 Bruce P. Brown 064460                       Christopher M. Carr 112505
 Bruce P. Brown Law LLC                      Attorney General
 1123 Zonolite Road, NE                      Annette M. Cowart 191199
 Atlanta, Georgia 30306                      Deputy Attorney General
 404-881-0700                                Russell D. Willard 760280
 bbrown@brucepbrownlaw.com                   Senior Assistant Attorney General

 John Powers (admitted pro hac vice)         Cristina Correia 188620
 Lawyers Committee for Civil Rights          Senior Assistant Attorney General
 Under Law                                   40 Capitol Square SW
 1500 K Street N.W., Suite 900               Atlanta, GA 30334
 Washington, D.C. 20005                      ccorriea@law.ga.gov
 202-662-8600                                404-656-7063
 jpowers@lawyerscommittee.org                404-651-9325

                                             Attorneys for State Defendant
 Attorneys for Plaintiffs
                                             By: /s/ Bryan P. Tyson
                                                Bryan P. Tyson 515411
                                                Taylor English Duma LLP
                                                1600 Parkwood Circle
                                                Suite 200
                                                Atlanta, GA 30339
                                                (678) 336-7249
                                                btyson@taylorenglish.com

                                             Attorneys for Gwinnett County
                                       3
     Case 1:18-cv-04776-LMM Document 85 Filed 04/16/19 Page 4 of 4




                       CERTIFICATE OF SERVICE

      I hereby certify that on April 16, 2019, I filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification

to all counsel of record in this case.



                                         /s/ John Powers
                                         John Powers




                                         4
